Citation Nr: 0842624	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  05-38 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The veteran served on active duty from September 1966 to 
December 1974.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which granted service connection 
and assigned a 30 percent rating for PTSD, effective January 
15, 2004. The veteran appealed the initial disability rating. 
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when 
a veteran appeals the initial rating for a disability, VA 
must consider the propriety of a "staged" rating based on 
changes in the degree of severity of it since the effective 
date of service connection). In April 2005, the veteran 
testified during a hearing at the RO before a Decision Review 
Officer (DRO). 

During the pendency of the appeal the veteran has submitted 
additional evidence on several occasions (consisting of VA 
and private medical records, and several statements), along 
with a waiver of the right to have the RO initially review 
the evidence. See 38 C.F.R. §§ 20.800, 20.1304(c) (2008). He 
has also withdrawn from consideration a claim on appeal for 
entitlement to service connection for a cardiac disorder 
including a pacemaker as secondary to exposure to Agent 
Orange. 38 C.F.R. § 20.204.

The veteran raised the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU). In light of the Board's 
present award of a 100 percent rating for PTSD, effective 
April 12, 2006, the veteran's assertions of TDIU are moot. 


FINDINGS OF FACT

1.	From January 15, 2004 to April 11, 2006, the veteran's 
PTSD has involved no more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.

2. Since April 12, 2006, and with resolution of the benefit 
of the doubt in the veteran's favor, the veteran's PTSD was 
characterized by total occupational and social impairment, 
due to such symptoms as persistent danger of hurting self or 
others; and intermittent inability to perform activities of 
daily living 


CONCLUSIONS OF LAW

1.	The criteria for an initial rating higher than 30 
percent for PTSD from January 15, 2004 to April 11, 2006 are 
not met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.126, and 4.130, Diagnostic Code 9411 
(2008).

2.	The criteria for a 100 percent rating for PTSD since 
April 12, 2006 are approximated. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.126, and 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2008), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). 

The provisions of 38 C.F.R. § 3.159 have been in part 
revised. These revisions are effective as of May 30, 2008. 73 
Fed. Reg. 23,353-23,356 (April 30, 2008). The final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a NOD or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2007). 

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The relevant notice information also must have been timely 
sent. The Court in Pelegrini II prescribed as the definition 
of timely notice the sequence of events whereby VCAA notice 
is provided in advance of the initial adjudication of the 
claim. See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).


The veteran is appealing the initial rating assigned 
following the RO's September 2004 rating decision that 
granted entitlement to service connection for PTSD. Where a 
claim for service connection has been substantiated and an 
initial rating and effective date assigned, the filing of a 
NOD with the RO's decision as to the assigned disability 
rating does not trigger additional 38 U.S.C.A. § 5103(a) 
notice. The claimant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to either 
of these "downstream elements." See Goodwin v. Peake, 22 
Vet. App. 128, 137 (2008). See also Dunlap v. Nicholson, 21 
Vet. App. 112, 119 (2007). Here, the RO apprised the veteran 
of the requirements of the VCAA through February 2004 
correspondence on his then-pending claim for  service 
connection, and no further VCAA notice is required.

In any event, the veteran has been provided a March 2005 
notice letter explaining what evidence would substantiate his 
claim for a higher initial rating since the effective date of 
the grant of service connection. The September 2005 Statement 
of the Case (SOC) and June 2006 Supplemental SOC (SSOC) cited 
to the applicable law and regulations. The March 2005 VCAA 
correspondence also explained the joint obligation between VA 
and the veteran to obtain pertinent evidence and information, 
including that VA would undertake reasonable measures to 
assist in obtaining further VA medical records, private 
treatment records and other Federal records. See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).

The RO has taken appropriate action to comply with the duty 
to assist the veteran through obtaining extensive records of 
VA outpatient treatment and hospitalization. The veteran has 
undergone several VA examinations. 38 C.F.R. § 4.1 (for 
purpose of application of the rating schedule accurate and 
fully descriptive medical examinations are required with 
emphasis on the limitation of activity imposed by the 
disabling condition). In support of his claim he has provided 
additional private medical records and lay statements from 
other individuals. The veteran testified during an April 2005 
DRO hearing. The record as it stands includes sufficient 
competent evidence to decide the claim. See 38 C.F.R. § 
3.159(c)(4). Under these circumstances, no further action is 
necessary to assist the veteran. 

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim on the merits. 

Analysis of the Claim

The veteran argues that PTSD is more disabling than is 
contemplated by the currently-assigned ratings. Having 
carefully considered the claim in light of the record and the 
applicable law, the Board will in part grant the claim, and 
assign "staged ratings" as provided by law. Fenderson, 
supra. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R.             § 4.1 (2008). Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Generally,          the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability. 38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for 
the disability, after already having established service 
connection for it, VA must consider the propriety of a staged 
rating that is indicative of changes in the severity of the 
course of his disability over time. See Fenderson, 12 Vet. 
App. at 125-26.




The veteran's service-connected PTSD has been evaluated as 30 
percent disabling since the January 15, 2004 effective date 
of service connection, under the provisions of 38 C.F.R. § 
4.130, Diagnostic Code 9411. The initial 30 percent rating 
has been in effect exclusive of the time period from January 
4, 2006 to March 1, 2006 when the veteran was in receipt of a 
temporary total disability rating due to hospitalization.

The VA rating schedule provides that psychiatric disorders 
other than eating disorders, including PTSD, are to be 
evaluated according to a General Rating Formula for Mental 
Disorders. 38 C.F.R. § 4.130.

Under that formula, a 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events). 

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating may be assigned where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessed rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 38 C.F.R. § 
4.130, Diagnostic Code 9411.

The symptoms and manifestations listed under the above rating 
formula are not requirements for a particular evaluation, but 
are examples providing guidance as to the type and degree of 
severity of these symptoms. Consideration also must be given 
to factors outside the rating criteria in determining the 
level of occupational and social impairment. Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).

The Board's review of the medical evidence substantiates that 
the assigned initial 30 percent rating should remain in 
effect up until April 11, 2006. Since April 12, 2006, 
however, the award of a higher rating of 70 percent provides 
the best approximation of the severity of the veteran's PTSD.

January 15, 2004 to April 11, 2006

Records of VA outpatient treatment indicate that on a January 
2004 psychiatric consultation the veteran was well-groomed 
and well-oriented to person, place and time, and was without 
psychomotor retardation or agitation. Mood was euthymic. 
Affect was full and appropriate. Thoughts were linear, 
logical and goal-directed. Speech was within normal limits. 
There were no ideas of reference, hallucinations or 
delusions. The veteran denied suicidal and homicidal ideation 
and contracted for his safety. Insight and judgment were 
intact. The assessment was major depressive disorder, single 
episode, moderate, without psychotic features. 
A VA Vet Center psychological evaluation report received in 
March 2004 states that on mental status evaluation the 
veteran demonstrated a neat appearance, cooperative manner, 
appropriate speech, fair to normal memory, appropriate 
affect, and fair to good judgment. There were no delusions or 
hallucinations. He did have disorganized thinking in which he 
had difficulty staying focused, sleep disturbances, and low 
energy. He also described having suicidal thoughts at least 
once a week. No suicidal plans were noted. The assessment was 
PTSD. 

The June 2004 statement of a VA psychiatrist indicates that 
the current diagnoses for the veteran were major depressive 
disorder and PTSD. The symptoms of PTSD included flashbacks 
and nightmares, psychological and physiological reactivity 
with cues, depressed mood, irritability and anger, 
hypervigilence, and an exaggerated startle response. 

The veteran underwent a VA psychiatric examination in August 
2004. He stated that he last worked 7 years previously and 
left the job when his physician advised him not to "lift" 
anymore. His mood appeared to be euthymic, and he stated that 
his mood had been much improved since taking an 
antidepressant medication. No abnormalities of speech or 
thought were noted. He denied visual and auditory 
hallucinations. He admitted to suicidal ideation with a 
possible plan of overdosing, but without intent. He denied 
any history of suicide attempts, and denied homicidal 
ideation or intent. The veteran described some short-term 
memory problems. Insight and social judgment were good. He 
also described having had some intrusive recollections and 
episodes of anger. 

The diagnostic impression was PTSD, and alcohol abuse in 
remission by patient report. The assigned GAF was 63. 
According to the examiner, this score reflected mild symptoms 
of PTSD which affected psychological well-being and social 
functioning. Occupational functioning was not applicable as 
the veteran was advised to quit his job due to his physical 
limitation. He was considered competent to manage his own 
financial affairs. The examiner noted that the veteran's 
symptoms of PTSD were previously significantly more severe 
than at the time of the examination, but that medication had 
helped him considerably.

Further VA treatment records include a December 2004 
psychiatric evaluation for PTSD during which the veteran 
reported depression and anxiety and that an increase in 
medication had not lessened the symptoms. He denied any 
thoughts of self-harm. Speech was normal. Mood was depressed, 
with full range of affect. No psychotic processes were noted. 
Insight and judgment were good. A June 2005 evaluation noted 
that he was generally doing well although he reported 
occasional bouts of depression. 

A 30 percent initial evaluation is the proper level of 
compensation for the time period prior to April 12, 2006. The 
August 2004 VA psychiatric examination during this period 
resulted in a finding that the veteran experienced mild 
symptoms of PTSD, consistent with an assigned GAF score of 
63. See American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV) (a GAF score of 61 to 70 provides that psychiatric 
disability is manifested by some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but the individual is generally functioning pretty well, and 
with some meaningful interpersonal relationships).   

The Board has reviewed the symptoms and manifestations 
demonstrated in addition to the examiner's characterization 
of the level of disability, and these are also within the 
criteria for a 30 percent rating. See 38 C.F.R. § 4.126(a). 
On several instances mood, affect, thought processes, and 
memory capacity were at or near a level considered normal. 
While on the August 2004 examination he described having had 
suicidal ideation at times without any intent, several of the 
contemporaneous treatment records reflect the absence of any 
form of suicidal ideation. The medical evidence further 
indicates his overall condition had actually subsided to some 
degree after having started taking antidepressant medication. 
There is no indication of other symptoms constituent of a 50 
percent rating under Diagnostic Code 9411 to include 
flattened affected, circumstantial speech, frequent panic 
attacks, memory impairment, impaired insight and judgment, or 
difficulty in establishing effective work and social 
relationships.


Accordingly, the evidence of record establishes that the 
veteran's PTSD from January 15, 2004 to April 11, 2006 
involved occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks. A 30 percent 
evaluation under the VA rating schedule remains the correct 
evaluation.

April 12, 2006 to the Present

On examination again in April 2006 the veteran described 
symptoms of recurrent intrusive recollections of events, 
hallucinations and dissociative flashback episodes, 
psychological distress and reactivity on exposure to internal 
or external cues, avoidance of stimuli associated with 
events, markedly diminished interest or participation in 
significant activities, feelings of detachment or 
estrangement from others, sleep disturbances, irritability 
with outbursts of anger, and restricted range of affect. A 
psychiatric evaluation revealed that speech and psychomotor 
activity were  unremarkable, the veteran's affect was normal, 
but that his mood was anxious.   His thought process was 
unremarkable, but thought content included suicidal ideation. 
This portion of the evaluation revealed no delusions or 
hallucinations. The veteran  reported panic attacks which 
occurred 3 to 5 times per week. He retained normal memory 
capacity, and did not have specific problems with activities 
of daily living. 

The diagnosis was PTSD, and the assigned GAF score was 50. 
The VA examiner considered the veteran capable of handling 
his own financial matters. The examiner noted that the 
veteran's PTSD significantly impaired his ability to retain 
gainful employment as he had held 30 to 40 jobs in his 
career, and had left most of them because of his anger, 
irritability and inability to trust others. The veteran had 
not had any remission in his irritability symptoms and it was 
considered unlikely that he would be able to keep a job. The 
examiner also noted the veteran was unable to make friends, 
had marital problems secondary to his irritability, and 
isolated himself, all secondary to PTSD.

In July 2006, another Vet Center counselor noted that because 
the veteran was not able to maintain concentration, 
persistence or pace when working, or tolerate job stress, he 
could not perform the mental demands of work on a sustained 
basis at any exertional level. The counselor considered the 
veteran to be unable to sustain gainful employment in part 
due to his service-connection PTSD symptomatology.
The veteran underwent a two-month period of VA 
hospitalization beginning in January 2007 during which he 
completed a residential PTSD treatment program. The diagnosis 
on discharge was chronic PTSD, with a GAF of 45, and the 
highest GAF over the past year of 50.

An October 2007 private psychological evaluation indicated 
that the veteran's mood was dysphoric, and affect was 
depressed and anxious. No speech abnormalities, or 
hallucinations or delusions were noted. He admitted to 
suicidal ideation with a possible plan but no intent. He 
admitted a history of violent behavior. Attention, 
concentration, short-term and long-term memories were intact. 
Cognitive functioning was unimpaired. He further described 
sleep disturbances, chronic depression and anxiety, emotional 
numbness, and considerable anger. An MMPI profile was 
consistent with an individual with characteristics such as 
depression, blunted affect, and difficulty forming close 
interpersonal relationships. The diagnostic impression was 
PTSD chronic and severe, major depression recurrent and 
severe, and alcohol dependence in long remission. 

The psychologist continued that aside from impairment due to 
physical disorders the veteran was experiencing overwhelming 
psychological distress. The psychologist concluded with 
"almost complete certainty" that the veteran could not 
manage any type of gainful employment. He considered the 
symptoms presented to be so severe that they interfered with 
the veteran's social functioning, which in turn affected his 
ability to work with people or even on his own.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

Based upon the preceding findings several evaluating 
treatment providers deemed the veteran to have difficulty in 
occupational functioning or even inability to maintain 
employment as a consequence of his PTSD symptoms. The April 
2006 VA examiner also observed that the veteran was severely 
limited in forming meaningful social relationships and had 
marital problems secondary to PTSD. 

The rating criteria requisite for a 100 percent rating have 
been approximated. In particular, the record demonstrates 
that the veteran has had continuing and worsening PTSD 
symptoms resulting in an inability to maintain sustained 
employment. While there are other non-service-connected 
disabilities that undoubtedly have an effect upon the 
veteran's employability capability, the record suggests that 
the veteran's symptoms approximate near-total isolation in 
both familial and social settings due to irritability with 
periods of violence; near-constant suicidal ideation, and an 
inability to earn a living. 

A 100 percent rating for PTSD will therefore be granted, 
effective April 12, 2006. 

	(CONTINUED ON NEXT PAGE)










ORDER

An initial rating higher than 30 percent for PTSD from 
January 15, 2004 to April 11, 2006 is denied. 

A 100 percent rating for PTSD since April 12, 2006 is 
granted, subject to the laws and regulations governing the 
payment of VA compensation benefits.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


